G. H. A. KUNST, Judge.
In the spring of the year 1944, employees of respondent engaged in blasting stone from the road near claimant’s home at Crickmer, West Virginia, damaged his barn, chicken house, fence, beehives, killed twenty-one stand of bees, and threw approximately ten truckloads of rock into his field, for which damage claimant asks an award of $200.00.
The assistant attorney general stated that respondent did not contest its liability and that the only matter in issue was the amount of damages. After the introduction of the evidence of claimant and of several witnesses for respondent, claimant and representatives of respondent agreed that $150.00 was a reasonable and fair estimate of the damage, and respondent' recommends and the attorney general approves its payment.
An award of one hundred and fifty dollars ($150.00) is made to claimant.